NUMBER 13-14-00459-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


             IN RE STATE FARM LLOYDS, RICHARD FREYMANN,
                   CHARLES DAFFRON, AND DORA SOTO


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds, Richard Freymann, Charles Daffron, and Dora Soto,

have filed a petition for writ of mandamus requesting that this Court direct respondent,

the Honorable Rose Guerra Reyna, Presiding Judge of the 206th District Court of Hidalgo

County, Texas, to withdraw her order denying relators’ verified plea in abatement and to

enter an order abating the suit for damages brought against relators by the real parties in

interest, Natalio Villareal and Beatriz Villareal, until sixty days after they provide relators


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
with a notice letter for their claim stating the specific, separate amounts for the claimed

damages and attorney’s fees.        See TEX. INS. CODE ANN. § 541.154 (West, Westlaw

through 2013 3d C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw through

2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original

Proceedings). In addition, relators request that this Court issue immediate temporary

relief staying respondent’s order denying the plea in abatement. See TEX. R. APP. P.

52.10 (“Temporary Relief”).

          The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL _____ (Tex. App.—Corpus

Christi     Aug.    27,    2014,    orig.   proceeding)    (mem.     op.),   available   at

http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV. Accordingly, the Court

DENIES the petition for writ of mandamus and request for immediate temporary relief.

See TEX. R. APP. P. 52.8(d).


                                                          PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                              2